Citation Nr: 0700883	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-08 005	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to waiver of collection of an overpayment of 
compensation benefits in the amount of $318.00.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) located in Oakland, California, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1955 to 
January 1957.

2.  On December 11, 2006, the Board was notified by the RO in 
Oakland, California, that the veteran died in August 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 










REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of the appeal.  As a 
matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


